HENRY, Associate Justice.
This suit was brought by the defendants in error for partition of a house and lot in the city of Waco. Bettie Kirkwood was once the wife of G. W. Allen. The property in *647then Knox would not lose the benefit of his nse of the land and would not be entitled to the interest on the purchase money received by his warrantors. If this can not be done, and if Mshould again show himself a possessor in good faith, he should br *ured the value of the interest in his improvements lost by him, a «ling to the rule laid down in the statute (Rev. Stats., art. 4813, el Sejfjand will be entitled to interest on his recovery against his codefendants.
The judgment is reversed and the cause remanded.

Reversed and remanded.

Delivered May 1, 1891.